Citation Nr: 1206635	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-48 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for plantar fasciitis of the right foot.

2.  Entitlement to an initial disability rating greater than 10 percent for plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from January 1993 to March 1995.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York, which granted service connection for bilateral plantar fasciitis, and which assigned an initial 10 percent disability rating, effective as of April 5, 2007, the date of the Veteran's claim. The Veteran expressed disagreement with the initial disability rating and perfected a substantive appeal.

In April 2009, the Veteran's disability was rated separately as plantar fasciitis of the right and left foot, each rated as 10 percent disabling, effective as of April 5, 2007.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issues remain in appellate status.

In September 2011, the Veteran filed a claim for service-connection for a gynecological issue associated with a caesarian section; and in November 2011, she filed a claim for service connection for a psychiatric disorder, to include as secondary to an in-service personal assault.  The issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her December 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that she wished to be scheduled for a video conference hearing before a Veterans Law Judge of the Board.  As of this date, while the Veteran has a right to the requested hearing, she has not been provided with such hearing.  38 C.F.R. § 20.700(a) (2011).  As such, a remand is warranted so that she may be afforded the requested video conference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

